DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on December 09, 2021 has been considered. Please refer to Applicant’s copy of the 1449 submitted herewith.
 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

    PNG
    media_image1.png
    190
    133
    media_image1.png
    Greyscale
. However, the claims use the names “Chem 1” , Chem 2”, “Chem 3” and “Chem 4” to define the aforementioned product of the same Formula.  It is not clear if applicants are intending to have different products. The naming and definition of compounds of the same Formula needs to be consistent in all the claims. If  the product is named Chem 1 ( as in claim 1), then all the claims that depict the same structural Formula also need to name the product as Chem 1. Appropriate correction is required. 
The examiner suggests the claims to be amended as follows:
1. A compound of Formula, 
    PNG
    media_image2.png
    203
    143
    media_image2.png
    Greyscale
or a salt thereof.
2. A fluorescence derivatization reagent comprising a compound of Formula 
    PNG
    media_image2.png
    203
    143
    media_image2.png
    Greyscale
or a salt thereof.
Allowable Subject Matter 
The invention claim 7, drawn to products of Formula 
    PNG
    media_image3.png
    191
    176
    media_image3.png
    Greyscale
as defined in claim 7.  The closest prior art is Paprica et al., "Preparation of Novel Cyclosporin A Derivatives," Bioconjugate Chem., 1992, 3:32-36. None of the published processes of preparing the products anticipated, or rendered obvious, the product as described in this application. 
Therefore, claim 7 is allowable.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626